IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ELVIS TROTMAN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0228

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Anabelle Dias of Anabelle Dias P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.